Citation Nr: 0800053	
Decision Date: 01/02/08    Archive Date: 01/09/08

DOCKET NO.  07-03 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease, claimed as hardening of the arteries, angina and 
congestive heart failure.

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
October 1982.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wilmington, Delaware (the RO).

Procedural history

In a February 1988 rating decision, the RO denied the 
veteran's initial claim for service connection for PTSD.  The 
RO informed the veteran notice of the denial in a letter 
dated March 4, 1988.  He did not appeal.

The veteran's August 2004 claims were denied in the November 
2004 rating decision.  The veteran disagreed and timely 
appealed.  

In August 2007, the veteran and his representative presented 
evidence and testimony in support of the veteran's claims at 
a hearing at the RO before the undersigned Veterans Law Judge 
(VLJ).  A transcript of that hearing has been associated with 
the veteran's VA claims folder.

Clarification of issues on appeal

The RO addressed this matter as  four issue case, involving 
entitlement to service connection for hardening of the 
arteries, angina and congestive heart failure as well as 
PTSD.  Because the first three issues involve precisely the 
same procedural history, the application of the same law and 
regulations and essentially the same disability, 
cardiovascular disease, for the sake of economy the Board has 
combined them into one issue.

As for the PTSD claim, it appears that the RO denied it on 
its merits rather than on the predicate mater of whether new 
and material evidence has been received which is sufficient 
to reopen the claim.  Notwithstanding the RO's action, it is 
incumbent on the Board to adjudicate the new and material 
issue.  The question of whether new and material evidence has 
been received, however, is one that must be addressed by the 
Board, notwithstanding a decision favorable to the appellant 
that may have been rendered by the RO.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996) [before considering a 
previously adjudicated claim, the Board must determine that 
new and material evidence was presented or secured for the 
claim, making RO determination in that regard irrelevant]; 
see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001) [the Board has a jurisdictional responsibility to 
consider whether it was proper for the RO to reopen a 
previously denied claim]. The proper issue on appeal, 
therefore, is whether new and material evidence has been 
received which is sufficient to reopen the previously-denied 
service connection claim for PTSD.

The Board concludes that the veteran has not been prejudiced 
by the RO's adjudicating the claim on its merits because in 
so doing, the RO accorded this claim more consideration than 
was warranted.  Cf. Edenfield v. Brown, 8 Vet. App. 384 
(1995).  As will be discussed in greater detail below, the 
veteran has been amply apprised of what was required to 
establish his claim of entitlement to service connection, as 
well as the requirement that new and material evidence be 
submitted.


FINDINGS OF FACT

1.  A preponderance of the evidence supports a conclusion 
that the veteran's currently diagnosed cardiovascular disease 
was not incurred in or aggravated by military service.

2.  In an unappealed February 1988 rating decision, the RO 
denied the veteran's claim for entitlement to service 
connection for PTSD.  The veteran was informed of the 
decision in a March 4, 1988 letter.

3.  Evidence submitted since the February 1988 rating 
decision is cumulative and redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and does not raise a reasonable 
possibility of substantiating the claim


CONCLUSIONS OF LAW

1.  Cardiovascular disease was not incurred in or aggravated 
by military service, and may not be so presumed..  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2007).

2.  New and material evidence has not been received, and the 
claim of entitlement to service connection for PTSD is not 
reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that he had angina during 
service, which is related to his current hardening of the 
arteries and congestive heart failure.  

The veteran also contends that he is entitled to service 
connection for PTSD.
Implicit in that claim is the contention that new and 
material evidence sufficient to reopen the claim has been 
received by VA.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefined the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2005).    

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  After having carefully 
reviewed the record, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue on appeal of whether the veteran submitted new and 
material evidence.

The veteran was informed in letters dated August 2004 and 
February 2005 that there had been a previous denial of a 
claim for service connection for PTSD and that he had been 
notified of the denial in a letter dated March 4, 1988.  The 
letters also informed the veteran that the prior decision was 
final and that in order "for us to reopen your claim, we 
need new and material evidence.  He was informed that "to 
qualify as "new," the evidence must be in existence and 
submitted to VA for the first time, and that "material 
evidence" must relate to an unestablished fact necessary to 
substantiate his claim.  The letters specifically informed 
the veteran that his claim was previously denied because he 
did not have a diagnosis of PTSD, and there was no objective 
evidence of a stressful incident.  

The veteran was also informed that "new and material 
evidence must raise a reasonable possibility of 
substantiating your claim," and that "the evidence cannot 
simply be repetitive or cumulative of the evidence we had 
when we previously decided your claim."  See page 3 of both 
letters.

The Board notes that the language used in the letters 
substantially follows the regulatory language of 38 C.F.R. 
§ 3.156 and satisfies the requirements of Kent.  See the 
Board's discussion below.

The veteran was further informed that in a claim for service 
connection, the evidence must show:

1.  You had an injury in military service, or a 
disease that began in or was made worse during 
military service, or there was an event in service 
that caused an injury or disease.

2.  You have a current physical or mental 
disability shown by medical evidence.

3.  There is a relationship between your disability 
and an injury, disease, or event in military 
service.  See page 6 in each VCAA letter.

Finally, the veteran was informed that in a claim for 
secondary service connection, the evidence must show:

1.  You currently have a physical or mental 
disability shown by medical evidence, in addition 
to your service-connected disability; 

AND

2.  Your service-connected disability either caused 
or aggravated your additional disability.

See page 7 of both letters.

The veteran was informed in both letters of VA's duty to 
assist him in the development of his claims, wherein the 
veteran was advised that VA would obtain all evidence kept by 
VA and any other Federal agency, including VA facilities and 
service medical records, and that VA would, on his behalf, 
make reasonable efforts to obtain relevant private medical 
records not held by a Federal agency.  The letters 
specifically informed the veteran that if he wished for VA to 
obtain private medical records on his behalf "you must give 
us enough information about your records so that we can 
request them from the person or agency that has them."  

Moreover, both letters informed the veteran that VA would 
assist him in making his claim by providing a medical 
examination or getting a medical opinion if it were 
necessary.  

Both VCAA letters informed the veteran if he had or knew of 
any other evidence or information that supported his claim, 
to either send it to VA or let them know about it.  See page 
3 in both letters.  In essence, the veteran was asked to 
"give us everything you've got", in compliance with 38 C.F.R. 
§ 3.159(b)(1).  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, with regard to the claim for CAD, the first two 
elements, (1) veteran status, and (2) current existence of a 
disability, are not in dispute.  The veteran's claims were 
denied because of lack of evidence of element 
(3), relationship of such disability to the veteran's 
service.  As explained above, the veteran has received proper 
VCAA notice as to his obligations, and those of VA, with 
respect to that crucial element. 

With regard to elements (4) and (5), degree of disability and 
effective date, the Board observes that the elements are 
moot; the RO denied the veteran's claim for service 
connection and no degree of disability or effective date was 
determined.  Moreover, the RO informed the veteran of those 
elements in letters dated March 2006 and January 2007.  The 
Board finds the veteran received proper Dingess notice.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2007).

However, under the VCAA, VA's statutory duty to assist a 
claimant in the development of a previously finally denied 
claim does not attach until the claim has been reopened based 
on the submission of new and material evidence. Once a claim 
is reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's service medical records, VA medical treatment 
records, and private medical records pertaining to his 
claims.  He was accorded a VA examination in May 2005.  

Importantly, the veteran has identified no additional 
information that should be obtained.  Accordingly, the Board 
finds that under the circumstances of this case, the VA has 
satisfied the notification and duty to assist provisions of 
the law and that no further actions pursuant to the VCAA need 
be undertaken on the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  As noted in the Introduction, the veteran and his 
representative presented evidence and testimony in support of 
the veteran's claim at a hearing before the undersigned VLJ 
at an August 2007 hearing at the RO.  

Accordingly, the Board will proceed to a decision on the 
merits.

1.  Entitlement to service connection for coronary artery 
disease, claimed as hardening of the arteries, angina and 
congestive heart failure.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including cardiovascular 
disease, when such are manifested to a compensable degree 
within the initial post-service year.  See 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309(a) (2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Continuity of symptomatology

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of an evidentiary showing of continuity. 
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2007).

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. § 3.303(b) (2007); 
Savage v. Gober, 10 Vet. App. 488, 495-496 (1997).  In Voerth 
v. West, 
13 Vet. App. 117, 120 (1999), the Court stated that in Savage 
it had clearly held that 38 C.F.R. § 3.303 does not relieve 
the claimant of his burden of providing a medical nexus.

Analysis

The veteran contends that he experienced angina during 
service, and that those episodes were symptoms of his 
currently diagnosed cardiovascular disease.  

As noted above, in order to establish service connection for 
a claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson, supra.  The Board will 
address each element in turn.

With regard to element (1), the Board notes that the record 
contains both VA and private diagnoses of CAD.  Specifically, 
the record reveals the veteran has undergone surgery for a 
five vessel bypass, and has been diagnosed with CAD, status 
post myocardial infarction with exertional angina.  See May 
2005 VA medical examiner's report.  Thus, element (1) is 
satisfied.

With regard to element (2), in-service disease, the Board has 
reviewed the veteran's service medical records (SMR), which 
reveals several entries recording complaints of chest pain.  
They are, in chronological order, as follows:

May 23, 1975:  complaint of chest pain; impression 
that the pains were not related to exercise.

December 1978: Naval Regional Medical Center (NRMC) 
Philadelphia, Internal Medicine Clinic, complaints 
of chest pain; impression that the veteran had 
"chest pain syndrome consistent with complaints of 
angina"; however, there were "no ECG changes 
diagnostic of ischemia."  The examiner made a 
recommendation that the veteran undergo a full 
cardiology workup.

February 2, 1979: Fort McClellan Alabama, Noble 
Army Hospital; veteran reported complaints of chest 
pain on the left side.  A February 6, 1979, follow-
up visit indicates the veteran was to return to 
NRMC Philadelphia.

February 15, 1979: NRMC Philadelphia; the veteran 
complained of daily left side chest pain.

March 7, 1979: Bethesda Naval Hospital; the veteran 
underwent a Cardiac Exercise EKG resulting in the 
examiner's impression: "Doubt Cardiac origin of 
chest discomfort."

March 30, 1979:  NRMC Philadelphia; complaints of 
chest pain and left and right arm pain and 
numbness, with a reported history of chest pain for 
the prior year; impression of "GI 
[gastrointestinal] pain."

October 9, 1981:  U.S.S. Nimitz sick bay; complaint 
of chest pain.  The entry indicates the veteran was 
seen in 1979 by Cardiology and was diagnosed as 
"chest pain non-cardiac."  The assessment was 
"doubt cardiac pain."  The veteran was provided 
antacid.

October 17, 1981:  U.S.S. Nimitz sick bay; 
complaints of chest pain.  The examiner stated the 
impression as "? Referred GI pain."  [The symbol 
"?" is used to indicate "questionable."  See 
Medical Abbreviations, 12th Edition, Neil M. Davis 
Associates, (2005).]

The veteran is competent to testify about his symptomatology; 
that is, the chest pains he experienced during service.  See 
38 C.F.R. § 3.159(a).  In any event, as documented above, the 
veteran's complaints of in-service chest pain are well 
documented in his service medical records.  The question 
which must be answered 
Is whether the in-service chest pains were indicative of 
cardiovascular disease 
(i.e., angina), as is contended by the veteran, or rather are 
related to some other cause. 

A careful review of the veteran's service medical records, 
which have been described in pertinent part above, shows that 
the veteran's complaints of chest pains were carefully 
evaluated by United Sates Navy medical personnel at several 
facilities, including Bethesda Naval Hospital.  Although a 
definitive diagnosis was not reached, it is clear from the 
comments of the examiners that they did not believe that 
those pains were cardiac in origin.  See, in particular, the 
March 1979 reports from the Bethesda Naval Hospital and NRMC 
Philadelphia, and the October 1981 reports from the U.S.S. 
Nimitz sick bay.   
  
Although the December 1998 initial evaluation at the 
Philadelphia NRMC resulted in an impression that the veteran 
had "chest pain syndrome consistent with complaints of 
angina", it is clear that such was provisional and not 
definitive.  
The examiner made a recommendation that the veteran undergo a 
full cardiology workup, which was done and which revealed no 
cardiovascular disease.  

The veteran's own statements characterizing his in-service 
chest pain as angina amount to a medical conclusion beyond 
the competence of the veteran.  It is well-settled that lay 
persons without medical training, such as the veteran, are 
not competent to attribute symptoms to a particular cause.  
See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

At the August 2007 hearing, the veteran testified that he had 
been told by NRMC Philadelphia doctors that he had a 
diagnosis of "classic angina."  See the hearing transcript 
at page 4.  Since there was an impression of an examiner at 
the Philadelphia NRMC in December 18, 1978 that the veteran's 
complaints of chest pain were consistent with  angina, the 
veteran's testimony is plausible.  However, as has been 
discussed above, angina was later ruled out.  Moreover, the 
veteran's account of what health care providers purportedly 
said, filtered as it is through a lay person's sensibilities, 
is not competent medical evidence.  See Robinette v. Brown, 
8 Vet. App. 69, 77 (1995).  

In short, the Board concludes, after a careful review of the 
medical evidence, that the veteran was not diagnosed as 
having angina or any other form of cardiovascular disease in 
service.  After what appears to have been a very thorough 
workup, his chest pains were ascribed to other causes, which 
were not definitively identified but which were deemed not to 
be cardiac in origin. 

The Board additionally observes that coronary artery disease 
was initially diagnosed many years after service and after 
the one year presumptive period found in 38 C.F.R. 
§ 3.309(a).  Indeed, the first diagnosis in the record of the 
veteran's condition was recorded in a November 1995 report of 
Dr. B.F. M.D., about 13 years after the veteran's discharge 
from active duty.  The Board also notes that the veteran did 
not claim a cardiovascular condition in his July 1983 or 
March 1987 claims for VA compensation.  See Shaw v. Principi,  
3 Vet. App. 365 (1992) [a veteran's delay in asserting a 
claim can constitute negative evidence that weighs against 
the claim].  Additionally, a June 1985 VA Compensation and 
Pension examination was pertinently negative.
  
For the reasons stated above, the Board finds that element 
(2) is not supported by the evidence.  The claim fails on 
that basis alone.

With regard to element (3), the Board finds that there is no 
medical evidence in the record which demonstrates that the 
veteran's CAD was related to his active duty service.  In the 
absence of cardiovascular disease in service, a nexus opinion 
would be an impossibility.  As has been discussed above, the 
veteran's own opinion is entitled to no weight of probative 
value.  See Espiritu, supra.  

To the extent that the veteran contends that he had angina 
(and thus heart disease) in service and continually 
thereafter, no such competent medical evidence exists in the 
record.  As was noted above, cardiovascular disease was 
initially diagnosed 13 years after service.  In the interim, 
there were no complaints of, or treatment for, cardiovascular 
disease.  Indeed, a June 1985 VA physical examination was 
pertinently negative.  Supporting medical evidence is 
required.  See Voerth, supra.  Such evidence is lacking in 
this case.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) [noting that it was proper to consider the 
veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised].   Accordingly, service connection may not be 
established via continuity of symptomatology under 38 C.F.R. 
§ 3.303(b).

For those reasons, the Board finds that the veteran's claim 
also fails for lack of evidence of element (3).

For the reasons stated above, the Board finds that the 
competent medical and other evidence of record supports a 
conclusion that the veteran's currently diagnosed 
cardiovascular disease was not incurred in or aggravated 
during the veteran's active duty service.

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for PTSD.

Pertinent law and regulations

The law and regulations generally pertaining to service 
connection claims has been set out above.



Service connection - PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in conformance with DSM IV, section 
309.81; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. §§ 3.304(f), 4.125(a) (2007).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.

Where, however, the VA determines that the veteran did not 
engage in combat with the enemy and was not a POW, or the 
claimed stressor is not related to combat or POW experiences, 
the veteran's lay statements, by themselves, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence which corroborates the stressor. 
See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), 
(f) (2007); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  

Finality/new and material evidence

In general, unappealed RO rating decisions are final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2007)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in August 2004, the claim will be adjudicated by 
applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2007).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

Analysis

As was indicated in the Introduction, the RO denied the 
veteran's claim of entitlement to service connection for PTSD 
in an unappealed February 1988 rating decision.  That 
decision is final.  See 38 U.S.C.A. § 7105(b)(2)(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2007).  The veteran now 
seeks to reopen his claim.  

The "old" evidence

The relevant evidence of record at the time of the February 
1988 decision included the veteran's service medical records, 
which were pertinently negative for a psychiatric disability 
aside from alcohol abuse.  [Service connection may not be 
granted for alcohol abuse.  See 38 U.S.C.A. §§ 105, 1110 
(West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2006); see also 
VAOPGPREC 2-97 (January 16, 1997).]
A May 1975 alcohol rehabilitation discharge report states 
that a mental status examination was "consistent with a 
diagnosis of alcoholism and was not indicative of neurotic or 
psychotic illness."  

There was no diagnosis of PTSD in the February 1988 record.  
Finally, the record contained the veteran's February 1988 
PTSD questionnaire response, which indicated that his 
purported stressor event was his anguish over his command's 
order prohibiting wearing of his Navy uniform while on 
liberty or leave.  

The February 1988 rating decision

In the February 1988 rating decision, the RO denied the claim 
because there was no evidence of a diagnosed PTSD condition 
and there was no evidence of a confirmed stressor event.

The veteran was informed of the decision in a letter dated 
March 4, 1988.  The veteran did not appeal the rating 
decision.  



Additionally submitted evidence

Evidence submitted since the February 1988 rating decision 
consists of the veteran's testimony at the August 2007 
hearing.  He testified that while at the VA alcohol 
rehabilitation center he talked to mental health 
practitioners who diagnosed him with PTSD.  See hearing 
transcript at pages 15 and 16.  

Regarding a stressor event, he testified that he believes 
that Marines who took a landing craft he helped prepare were 
killed in action in Vietnam.  He further testified that he 
did not accompany the Marines to the beach in Vietnam or 
otherwise engage in combat.  See the hearing transcript, 
pages 16 and 17.  

Discussion

As noted above, in order to establish service connection for 
PTSD, there must be 
(1) medical evidence diagnosing the condition in conformance 
with DSM IV, section 309.81; and, (2) a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  The RO denied the 
claim in the February 1988 rating decision because there was 
no evidence of a diagnosed PTSD condition and there was no 
evidence of a confirmed stressor event.  In the absence of 
those two elements, the third element medical nexus, was a 
manifest impossibility.  

The crux of the Board's current inquiry is whether the 
additional evidence raises 
"a reasonable possibility of substantiating the claim."  See 
38 C.F.R. § 3.156 (2007).  
After a review of the additionally submitted evidence, the 
Board finds that it does not raise a reasonable possibility 
of substantiating the PTSD claim.

With respect to the first element, current diagnosis of PTSD, 
there has not been added to the record any such diagnosis.  
Although the veteran has stated that he was diagnosed by 
medical practitioners at the VA alcohol rehabilitation center 
as having PTSD, his statement of what a doctor told him is 
simply insufficient.  The veteran's account of what health 
care providers purportedly said, filtered as it is through a 
lay person's sensibilities, is not competent medical 
evidence.  See Robinette, supra.  

Thus, there has been added to the record no new evidence as 
to the first requirement of 38 C.F.R. §§ 3.304(f), a 
diagnosis of PTSD, and the claim may not be reopened on that 
basis alone.  See Evans v. Brown, supra [there must be new 
and material evidence as to each and every aspect of the 
claim that was lacking at the time of the last final denial 
in order for there to be new and material evidence to reopen 
the claim].

In addition, the RO denied the claim because there was no 
medical evidence of a link between current PTSD symptoms and 
an in-service stressor.  There has been no additionally 
submitted evidence to establish the nexus between an in-
service stressor and PTSD symptoms.  The veteran's own 
statements are essentially reiterative of his previously 
expressed contentions to the effect that he has PTSD which is 
related to his experiences in military service.  Such 
contentions are not new.  See Reid v. Derwinski, 2 Vet. App. 
312, 315 (1992).  Moreover, in Moray v. Brown, 5 Vet. App. 
211, 214 (1993), the Court specifically stated that lay 
persons are not competent to offer medical opinions and that 
such evidence does not provide a basis on which to reopen a 
claim for service connection.  In Routen v. Brown, 10 Vet. 
App. 183, 186, (1997), the Court again noted that "[l]ay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C. 5108."
 
The claim may not be reopened on that basis as well.

With respect to the third element, stressors, the veteran's 
testimony concerning how he "felt bad" about participating 
in the landing of Marines in Vietnam is evidence of a 
stressor event different from the stressor he provided in 
1988.  This statement is, arguably, new evidence.  However, 
it does not appear to be capable of corroboration.  The 
veteran's unsupported statement therefore cannot be 
considered to be material evidence; that is, it does not 
raise a reasonable possibility of substantiating the claim

In short, there has not been received new and material 
evidence as to any of the three PTSD elements, all of which 
were lacking at the time of the initial unappealed decision 
in February 1988.  For the reasons stated above, the 
veteran's claim may not be reopened.  The benefits sought on 
appeal remain denied.

ORDER

Entitlement to service connection for cardiovascular disease 
is denied.

New and material evidence not having been received, the 
veteran's claim of entitlement to service connection for PTSD 
is not reopened.  The benefit sought on appeal remains 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


